 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
      A Limited Liability Partnership
 2    Including Professional Corporations
   CARLO F. VAN DEN BOSCH, Cal. Bar No. 185207
 3 cvandenbosch@sheppardmullin.com
   GAZAL POUR-MOEZZI, Cal. Bar No. 285932
 4 gpour-moezzi@sheppardmullin.com
   650 Town Center Drive, 4th Floor
 5 Costa Mesa, California 92626-1993
   Telephone: 714.513.5100
 6 Facsimile: 714.513.5130
 7 Attorneys for Plaintiff
   FIRST FOUNDATION INC.
 8
 9 MICHAEL A. JACOBS (CA SBN 111664)
   MJacobs@mofo.com
10 SABRINA A. LARSON (CA SBN 291661)
   SLarson@mofo.com
11 MORRISON & FOERSTER LLP
   425 Market Street
12 San Francisco, California 94105-2482
   Telephone: 415.268.7000
13 Facsimile: 415.268.7522
14 Attorneys for Defendant
   LBS FINANCIAL CREDIT UNION
15
16                         UNITED STATES DISTRICT COURT
17          CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
18
19 FIRST FOUNDATION INC., a                    Case No. 8:18-cv-01494-DOC-ADS
   Delaware corporation,
20                                             STIPULATED PROTECTIVE
                Plaintiff,                     ORDER
21
         v.                                    [DISCOVERY MATTER
22                                             REFERRED TO MAGISTRATE
   LBS FINANCIAL CREDIT UNION, a               JUDGE SPAETH]
23 California state chartered credit union;
   and DOES 1-10, inclusive,                   Judge:      Hon. David O. Carter
24                                             Magistrate: Hon. Autumn D. Spaeth
                Defendants.
25                                             [Complaint Filed: August 22, 2018]
26
27
28

                                              -1-
 1           WHEREAS, the above-captioned action (the “Action”) involves the alleged
 2 intellectual property interests and proprietary business information of Plaintiff First
 3 Foundation Inc. and Defendant LBS Financial Credit Union (collectively, the
 4 “Parties”);
 5           WHEREAS, discovery in this Action will involve the disclosure of private,
 6 privileged, proprietary, and confidential information, including without limitation
 7 the following:
 8           (1)        confidential and non-public financial records;
 9           (2)        confidential and non-public business and customer relationships;
10           (3)        business plans and forecasts;
11           (4)        non-public marketing/advertising strategies; and
12           (5)        non-public pricing information; and
13           WHEREAS, the Parties to this Action believe that unrestricted disclosure or
14 dissemination of such information could cause them injury, and desire an efficient
15 and practicable means to designate such information as confidential and control its
16 disclosure or dissemination;
17           NOW, THEREFORE IT IS HEREBY STIPULATED by the Parties, by and
18 through their respective attorneys of record, and pursuant to Federal Rules of Civil
19 Procedure 26(c)(1)(G) and 29, subject to the approval of the Court, that discovery of
20 confidential information in this Action shall be had on the following terms and
21 conditions:
22 1.        Scope of Protective Order
23           (a)        This Protective Order shall be applicable to any portions of any
24 testimony, documents, records, or tangible things—and any copies, abstracts,
25 excerpts, or analyses thereof—given, used, served, or produced by any party or non-
26 party in connection with this Action (including, without limitation, in response to
27 formal discovery demands or subpoenas) that have been designated by any party
28 (the “Designating Party”) as “CONFIDENTIAL” or “CONFIDENTIAL—

                                                     -2-
     SMRH:488124510.3                                                STIPULATED PROTECTIVE ORDER
 1 ATTORNEYS’ EYES ONLY” and that the Designating Party believes in good faith
 2 to contain, reflect, regard, or disclose any trade secret, confidential, private,
 3 personal, or proprietary information. The treatment of all such testimony,
 4 documents, records, or tangible things so designated (collectively referred to as
 5 “Confidential Material”) shall be governed by the terms of this Protective Order.
 6           (b)        Nothing contained herein shall impose any restrictions on the use or
 7 disclosure by a party of documents, information or material designated as
 8 “CONFIDENTIAL” or “CONFIDENTIAL—ATTORNEYS’ EYES ONLY”
 9 obtained lawfully by such party independently of any proceedings in this Action, or
10 which: (i) was, is, or becomes public knowledge, not in violation of this Protective
11 Order, or (ii) the receiving party can establish was in its rightful and lawful
12 possession at the time of disclosure or was developed independently by the
13 receiving party without the use of Confidential Material.
14           (c)        Nothing contained herein shall impose any restrictions on the use or
15 disclosure by a party of its own Confidential Material, whether or not designated by
16 that party as “CONFIDENTIAL” or “CONFIDENTIAL—ATTORNEYS’ EYES
17 ONLY.”
18           (d)        This Protective Order shall not govern the use at trial of Confidential
19 Material.        The Parties, and each of them, reserve the right to seek a separate order
20 or orders to govern the use at trial of Confidential Material.
21 2.        Designation of Confidential Material
22           (a)        Any party or non-party may designate as “CONFIDENTIAL” those
23 Confidential Materials containing confidential, proprietary, trade secret or otherwise
24 sensitive information of which the Designating Party customarily takes steps to limit
25 or prevent disclosure or misuse.
26           (b)        Any party or non-party may designate as “CONFIDENTIAL—
27 ATTORNEYS’ EYES ONLY” any information reflecting confidential and non-
28 public (1) financial records; (2) business relationships; (3) customer lists; (4)

                                                     -3-
     SMRH:488124510.3                                                STIPULATED PROTECTIVE ORDER
 1 business plans and forecasts; (5) non-public marketing/advertising strategies; and
 2 (6) non-public pricing information, when it has a good faith belief that the disclosure
 3 of such material to any person, including to the adverse party, may have a
 4 competitively adverse effect on the Designating Party.
 5           (c)        Documentary Confidential Materials may be designated as
 6 “CONFIDENTIAL” or “CONFIDENTIAL—ATTORNEYS’ EYES ONLY” at the
 7 time such documents are produced or such information is disclosed, or as soon
 8 thereafter as the party or non-party seeking protection becomes aware of the
 9 confidential nature of the information or material disclosed and sought to be
10 protected hereunder. A party or non-party shall be presumed to be aware of any
11 such material fourteen (14) days after its disclosure.
12           (d)        Deposition testimony may be designated in whole or in part as
13 “CONFIDENTIAL” or “CONFIDENTIAL—ATTORNEYS’ EYES ONLY” by (i)
14 oral designation on the record, in which case the person making the designation
15 shall instruct the Court Reporter to bind the “CONFIDENTIAL” and
16 “CONFIDENTIAL—ATTORNEYS’ EYES ONLY” portions of the deposition
17 transcript separately and to stamp the words “CONFIDENTIAL” or
18 “CONFIDENTIAL—ATTORNEYS’ EYES ONLY” as appropriate, on each
19 transcript page so designated; or (ii) by written notice of such designation sent by
20 counsel to all parties within thirty (30) days after receipt by counsel for the
21 Designating Party of the final transcript of the deposition. The parties shall treat all
22 testimony as “CONFIDENTIAL—ATTORNEYS’ EYES ONLY” hereunder until
23 the expiration of thirty (30) days after the deposition transcript becomes available to
24 counsel. If any document or information designated as “CONFIDENTIAL” or
25 “CONFIDENTIAL—ATTORNEYS’ EYES ONLY” is used during the course of a
26 deposition, that portion of the deposition record reflecting such Confidential
27 Material shall be sealed and stamped with the designated degree of confidentiality,
28 and access shall be limited pursuant to the other terms of this Protective Order.

                                                    -4-
     SMRH:488124510.3                                              STIPULATED PROTECTIVE ORDER
 1 3.        Use Limitations
 2           All “CONFIDENTIAL” or “CONFIDENTIAL—ATTORNEYS’ EYES
 3 ONLY” information produced in the course of discovery proceedings herein shall be
 4 used only for the purpose of preparing for and conducting this Action (including the
 5 instant litigation and any appeals therefrom) and not for any business, research,
 6 development, or other purpose whatsoever, and shall not be given, shown, or made
 7 available or communicated or summarized in any way to anyone except persons
 8 specified in Paragraph 6 below who have read and are bound by the terms of this
 9 Protective Order.
10 4.        Confidential Material Produced by Non-Parties
11           This Protective Order shall apply to the Parties to this Action and also to any
12 other person producing or disclosing “CONFIDENTIAL” or “CONFIDENTIAL—
13 ATTORNEYS’ EYES ONLY” information in this Action who agrees or is ordered
14 to be bound by this Protective Order. If, in the course of this Action, information is
15 sought from a non-party which would require such non-party to disclose and/or
16 produce “CONFIDENTIAL” or “CONFIDENTIAL—ATTORNEYS’ EYES
17 ONLY” information, such non-parties may obtain the protections of this Protective
18 Order by executing a copy of Exhibit A hereto.
19 5.        Subsequent Designations
20           The failure to designate Confidential Material as “CONFIDENTIAL” or
21 “CONFIDENTIAL—ATTORNEYS’ EYES ONLY” prior to or at the time of
22 disclosure shall not operate as a waiver of a party’s right to designate such
23 information as CONFIDENTIAL” or “CONFIDENTIAL—ATTORNEYS’ EYES
24 ONLY” at a later time. Documents, deposition transcripts, and other information
25 produced without having been designated as “CONFIDENTIAL” or
26 “CONFIDENTIAL—ATTORNEYS’ EYES ONLY” may be so designated pursuant
27 to Paragraph 2 above in the following manner:
28

                                                 -5-
     SMRH:488124510.3                                            STIPULATED PROTECTIVE ORDER
 1           (a)        Counsel for the parties to whom such documents, testimony, or other
 2 information have been disclosed must be advised in writing of the new designation,
 3 except for deposition transcripts designated within the time period designated in
 4 Paragraph 2(d);
 5           (b)        The designation applies only as of the date and time of receipt of notice
 6 of each person notified, except for deposition transcripts designated within the time
 7 period designated in Paragraph 2(d);
 8           (c)        Counsel for the parties receiving notice of newly designated
 9 documents, testimony or other information, shall take reasonable steps to comply
10 with such new designation, including reasonable steps to retrieve any documents
11 distributed inconsistently with such new designation, but shall not be responsible for
12 any disclosure to non-parties occurring before receipt of notice described in
13 Paragraph 5(a); and
14           (d)        Counsel for the Designating Party will provide counsel for the party
15 receiving the notice with another copy of the documents, deposition testimony, or
16 other information that bears the new designation, and counsel for the party receiving
17 the notice shall make reasonable efforts to destroy any copies of the documents,
18 deposition testimony, or other information that does not bear the new designation.
19 6.        Persons to Whom Confidential Material May Be Disclosed
20           Confidential Material may be disclosed only as follows:
21           (a)        Materials designated “CONFIDENTIAL—ATTORNEYS’ EYES
22 ONLY” may be disclosed only to the following persons:
23                      (i)    Any attorney who serves as outside litigation counsel of record
24           to any party to this Action, and all attorneys, legal assistants, stenographic and
25           clerical employees working under the supervision of such attorney within the
26           same firm.
27                      (ii)   The Parties’ independent expert(s) or consultant(s), provided that
28           any such person(s) or entity(s) agree(s) to be bound by this Protective Order

                                                     -6-
     SMRH:488124510.3                                                STIPULATED PROTECTIVE ORDER
 1           by signing a copy of the acknowledgment from attached as Exhibit A.
 2           Confidential Material shall be disclosed to an expert or consultant only to the
 3           extent necessary for the expert or consultant to perform his or her work in
 4           connection with this Action. No employee or regularly paid consultant of any
 5           party may serve as a consultant as defined by this section.
 6                      (iii)   Any person of whom testimony is taken, where such person was
 7           the author or specified recipient of the designated material or is the present
 8           employee or expert witness for the Designating Party, or where counsel for
 9           the Designating Party has, either before or during the deposition, approved the
10           disclosure of such materials to that person, except that such person may not
11           retain any such materials.
12                      (iv)    The Court and Court personnel in this Action, including court
13           reporters.
14                      (v)     Any person providing graphics or design services for purposes of
15           preparing demonstrative or other exhibits in this Action, any jury or trial
16           consulting services, or any vendor providing document management or other
17           litigation support services, provided that any such person(s) or entity(ies)
18           agree(s) to be bound by this Protective Order by signing a copy of the
19           acknowledgment form attached as Exhibit A. A vendor that solely provides
20           document management, document review, document production, copying or
21           duplication services for a party shall not be required to execute Exhibit A, but
22           shall otherwise be bound to maintain the confidentiality of any Confidential
23           Materials that are provided by the party.
24           (b)        Materials designated “CONFIDENTIAL” may be revealed to the
25 persons designated in subparagraph 6(a), above, as well as to the following persons:
26                      (i)     Any named party to this Action, including any present or former
27           employee thereof to whom it is necessary that the designated material be
28           shown for purposes of this Action; and

                                                      -7-
     SMRH:488124510.3                                                STIPULATED PROTECTIVE ORDER
 1                      (ii)   Any other person as to whom the Parties first agree in writing,
 2           which agreement will not be unreasonably withheld.
 3           (c)        If outside litigation counsel of record for a party other than the
 4 Designating Party believes it reasonably necessary to disclose to the non-designating
 5 party (if the party is an individual) or to a single employee of that party (if the party
 6 is not an individual) information designated “CONFIDENTIAL—ATTORNEYS’
 7 EYES ONLY” to allow the non-designating party’s counsel to properly analyze the
 8 material so designated, that party’s counsel shall send a written request to the
 9 Designating Party’s outside litigation counsel of record. Such request shall (i)
10 describe with reasonable particularity the information or category of information
11 that the non-designating party’s counsel proposes to disclose to the non-designating
12 party (or its employee), (ii) identify by name, title, and employer the individual to
13 whom the non-designating party’s counsel proposes to disclose the protected
14 information, (iii) describe the current and reasonably expected future job duties of
15 the individual identified in clause (ii) above, and (iv) seek the Designating Party’s
16 agreement in writing to the proposed disclosure. The Designating Party shall
17 respond in writing to any such request within seven (7) days of receiving the
18 request. If the Parties are unable to resolve a dispute under this subparagraph 6(c),
19 they shall resolve the dispute in accord with the procedures set forth in Paragraph 8
20 below.
21 7.        Court Filings and Proceedings Involving Confidential Material
22           In accordance with Local Rule 79-5, and this Court’s Procedures for
23 Requesting Under Seal Filings, if any papers to be filed with the Court contain
24 information and/or documents that have been designated as “CONFIDENTIAL” or
25 “CONFIDENTIAL—ATTORNEYS’ EYES ONLY,” and the document and/or
26 information cannot be suitably redacted by agreement pursuant to Local Rule 79-
27 5.2.2(b), the proposed filing shall be accompanied by an application to file under
28 seal the papers or the portion thereof containing the designated information or

                                                      -8-
     SMRH:488124510.3                                                  STIPULATED PROTECTIVE ORDER
 1 documents (if such portion is segregable) and, if appropriate, the application itself.
 2 The application shall be directed to the judge to whom the papers are directed. For
 3 documents not designated by another as “CONFIDENTIAL” or “CONFIDENTIAL-
 4 ATTORNEYS’ EYES ONLY” proposed to be filed under seal, the parties shall file
 5 an application for leave to file under seal pursuant to Local Rule 79-5.2.2(a).
 6 8.        Resolution of Disputes
 7           (a)        This Protective Order is intended to protect information that, if
 8 disclosed other than as provided in this Protective Order, would cause serious harm
 9 to the disclosing party’s business operations or interests. The Parties shall use
10 reasonable care to avoid designating any materials as “CONFIDENTIAL” or
11 “CONFIDENTIAL—ATTORNEYS’ EYES ONLY” that are (a) not entitled to such
12 designation, or (b) generally available to the public. The “CONFIDENTIAL” and
13 “CONFIDENTIAL—ATTORNEYS’ EYES ONLY” designations should not be
14 overused. In furtherance of the goal of using the confidentiality designations
15 provided for herein as little as possible, the Parties hereto agree that they will
16 actively work to avoid the over-designation of information produced in discovery in
17 this Action. If only a portion of a document contains matter properly designated as
18 either “CONFIDENTIAL” or “CONFIDENTIAL—ATTORNEYS’ EYES ONLY,”
19 then, where feasible, only that portion will be so designated, and the balance of the
20 document will not be so designated.
21           (b)        In the event that counsel for any party at any time believes that
22 information designated “CONFIDENTIAL” or “CONFIDENTIAL—
23 ATTORNEYS’ EYES ONLY” should not be so designated, or that a different
24 designation should be employed, such counsel shall employ the procedures of Local
25 Rules 37-1 through 37-4 to resolve that dispute. The Designating Party shall bear
26 the burden of persuasion that it has properly designated the subject materials under
27 the standards set forth herein. The Court may impose a monetary sanction under
28 Federal Rule of Civil Procedure 37(a)(4) against any party, person, or attorney who

                                                     -9-
     SMRH:488124510.3                                                 STIPULATED PROTECTIVE ORDER
 1 unsuccessfully makes or opposes such a motion, unless it finds that the one subject
 2 to the sanction acted with substantial justification or that other circumstances make
 3 the imposition of the sanction unjust.
 4           (c)        Until the Court enters an order changing the designation of the material
 5 which is to be the subject of the application, it shall be afforded the
 6 “CONFIDENTIAL” or “CONFIDENTIAL—ATTORNEYS’ EYES ONLY”
 7 treatment described in Paragraph 6 above.
 8           (d)        No party shall be obliged to challenge the propriety of a
 9 “CONFIDENTIAL” or “CONFIDENTIAL—ATTORNEYS’ EYES ONLY”
10 designation, and a failure to do so shall not preclude a subsequent attack on the
11 propriety of such designation.
12 9.        Disposition of Confidential Material Following Conclusion of this Action
13           (a)        The provisions of this Protective Order shall, absent written permission
14 of the original Designating Party, or further order of the Court, continue to be
15 binding throughout and after the conclusion of this Action, including without
16 limitation any appeals therefrom. Within thirty (30) days after termination of this
17 Action and the expiration of time for all appeals, counsel for the receiving party
18 shall, at the option of the receiving party, either return all originals of the
19 Confidential Material, including without limitation all extracts from Confidential
20 Material, summaries and compilations thereof, and all written, graphic, and recorded
21 versions of information therein, to counsel for the Designating Party, or destroy such
22 Confidential Material, and certify in writing that said destruction has occurred to
23 counsel for the Designating Party. The termination of proceedings in this Action
24 shall not thereafter relieve the Parties from the obligation to maintain the
25 confidentiality of all Confidential Material received pursuant to this Protective
26 Order.
27           (b)        Outside Counsel described in Paragraph 6(a)(i) above shall be entitled
28 to retain “CONFIDENTIAL” or “CONFIDENTIAL—ATTORNEYS’ EYES

                                                    -10-
     SMRH:488124510.3                                                STIPULATED PROTECTIVE ORDER
 1 ONLY” pleadings, correspondence, discovery requests and responses, deposition
 2 transcripts, produced documents, trial transcripts and exhibits, and attorney work
 3 product, provided that such counsel and employees of such counsel not disclose any
 4 such information and material designated as “CONFIDENTIAL” or
 5 “CONFIDENTIAL—ATTORNEYS’ EYES ONLY” contained in such pleadings,
 6 correspondence, discovery requests and responses, deposition transcripts, produced
 7 documents, trial transcripts and exhibits, or attorney work product to any person or
 8 entity except pursuant to a written agreement with the Designating Party of the
 9 Confidential Material or unless compelled to do so by law.
10           (c)        All materials returned to the Parties or their counsel by the Court
11 likewise shall be disposed of or retained in accordance with this Paragraph 9.
12 10.       Non-parties
13           (a)        Individuals. In the event that the producing party redacts personal
14 identifiers within documents, including but not limited to names, addresses,
15 telephone numbers, social security numbers, dates of birth, driver’s license numbers,
16 personal identification numbers, and account numbers, then any party challenging
17 any such redaction shall resolve the dispute in accord with the procedures set forth
18 in Paragraph 8 above.
19           (b)        Business Entities. In the event information in the possession or
20 control of a party involves the confidentiality rights of a non-party corporation or
21 other business entity, including if its disclosure would violate a Protective Order
22 issued in another action, the party with possession or control of the information will
23 attempt to obtain the consent of the non-party to disclose the information under this
24 Order. If the consent of the non-party cannot be obtained, the party will notify the
25 party seeking discovery of (a) the existence of the information without producing
26 such information; and (b) the identity of the non-party (provided, however, that such
27 disclosure of the identity of the non-party does not violate any confidentiality
28 obligations). The party seeking discovery may then make further application to the

                                                     -11-
     SMRH:488124510.3                                                 STIPULATED PROTECTIVE ORDER
 1 non-party or seek other means to obtain such information, provided, however, that
 2 this Order does not require the party from whom disclosure is sought to violate any
 3 order to produce documents issued by this or any other court.
 4 11.       Inadvertent Production of Privileged Documents
 5           If a party inadvertently produces a document that it later discovers to be a
 6 privileged or confidential document, the production of that document shall not be
 7 deemed to constitute a waiver of any applicable privileges or protections from
 8 discovery or disclosure. In such circumstances, the producing party must
 9 immediately notify the receiving party of the inadvertent production, and request the
10 return or confirmed destruction of the privileged materials. Within seven (7) days of
11 receiving such notification, the receiving party shall return or confirm destruction of
12 all such materials, including any summaries thereof. Such return or confirmation of
13 destruction shall not preclude the receiving party from seeking to compel production
14 of the materials for reasons other than its inadvertent production.
15 12.       Miscellaneous Provisions
16           (a)        By entering into this Protective Order, no party waives any objections it
17 might have to the production or disclosure of information covered by this Protective
18 Order or to the use or admission of any such information in this or any other action.
19           (b)        No party to this Action, by entering into this Protective Order, by
20 designating certain information as “CONFIDENTIAL” or “CONFIDENTIAL—
21 ATTORNEYS’ EYES ONLY,” or by failing to challenge any such designation by
22 another party, shall be deemed to have admitted or agreed that any such designated
23 information is, in fact, a trade secret or other confidential research, development, or
24 commercial information. The designation of information as “CONFIDENTIAL” or
25 “CONFIDENTIAL—ATTORNEYS’ EYES ONLY” shall not be admissible as
26 evidence of confidentiality, nor shall the absence of such a designation be
27 admissible as evidence of a lack of confidentiality.
28

                                                    -12-
     SMRH:488124510.3                                                STIPULATED PROTECTIVE ORDER
 1           (c)        The Court retains jurisdiction even after termination of this Action to
 2 enforce this Protective Order and to make such deletions from or amendments,
 3 modifications, and additions to the Protective Order as the Court may from time to
 4 time deem appropriate. The Parties hereto reserve all rights to apply to the Court at
 5 any time, before or after termination of this action, for an order modifying this
 6 Protective Order or seeking further protection against disclosure or use of claimed
 7 Confidential Material.
 8           (d)        Nothing contained in this Protective Order is intended to be construed
 9 as authorizing a party to disobey a lawful subpoena in another action.
10 13.       GOOD CAUSE STATEMENT
11           This action involves the alleged intellectual property interests of the Parties
12 and discovery in this action will involve the disclosure of private, privileged,
13 proprietary, and confidential information, including without limitation the
14 following:
15           (1)        confidential and non-public financial records;
16           (2)        confidential and non-public business and customer relationships;
17           (3)        business plans and forecasts;
18           (4)        non-public marketing/advertising strategies; and
19           (5)        non-public pricing information.
20
21
22
23
24
25
26
27
28

                                                    -13-
     SMRH:488124510.3                                                STIPULATED PROTECTIVE ORDER
 1           Pursuant to Federal Rule of Civil Procedure 26(c)(1), good cause therefore
 2 exists for entry of this Protective Order because the Parties to this action (1) either
 3 have sought or might seek the discovery of certain information in this Action that
 4 the Parties believe is sensitive or confidential, (2) believe that unrestricted disclosure
 5 or dissemination of such information could cause them some business or
 6 commercial injury, (3) desire an efficient and practicable means to designate such
 7 information as confidential and control its disclosure or dissemination, and (4) have
 8 agreed to such means as set forth herein.
 9           IT IS SO STIPULATED.
10 Dated: December 12, 2018         SHEPPARD MULLIN RICHTER & HAMPTON                    LLP

11
12                                  By               /s/ Carlo F. Van den Bosch
                                                   CARLO F. VAN DEN BOSCH
13
                                                        Attorneys for Plaintiff
14                                                  FIRST FOUNDATION INC.
15
16 Dated: December 12, 2018         MORRISON & FOERSTER LLP

17
18                                  By                /s/ Michael A. Jacobs
                                                     MICHAEL A. JACOBS
19                                                   Attorneys for Defendant
20                                              LBS FINANCIAL CREDIT UNION

21 I hereby attest that all parties signing this document and on whose behalf this
   document is submitted concur in the filing’s content and have authorized this filing.
22 Dated: December 12, 2018                                   /s/ Carlo F. Van den Bosch
23
24                                          ORDER
25 Good cause appearing, IT IS SO ORDERED.
26
     Dated: December 14, 2018                          /s/ Autumn D. Spaeth
                                              By: _____________________________
27
                                                  Honorable Autumn D. Spaeth
28                                                Magistrate Judge

                                               -14-
     SMRH:488124510.3                                           STIPULATED PROTECTIVE ORDER
 1                                             EXHIBIT A
 2
                                UNITED STATES DISTRICT COURT
 3
                              CENTRAL DISTRICT OF CALIFORNIA
 4
                                        SOUTHERN DIVISION
 5
 6 FIRST FOUNDATION INC., a                            Case No. 8:18-cv-01494-DOC-ADS
   Delaware corporation,
 7                                                     DECLARATION OF
                Plaintiff,                             ACKNOWLEDGMENT AND
 8                                                     AGREEMENT TO BE BOUND BY
         v.                                            STIPULATED PROTECTIVE
 9                                                     ORDER
   LBS FINANCIAL CREDIT UNION, a
10 California state chartered credit union;            Judge:      Hon. David O. Carter
   and DOES 1-10, Inclusive,                           Magistrate: Hon. Autumn D. Spaeth
11
                       Defendants.
12                                                     [Complaint Filed: August 22, 2018]
13
             I, _____________________________ declare under penalty of perjury
14
     pursuant to the laws of the United States of America that:
15
             1.         I am employed by ____________________________ in the capacity of
16
     ____________________________________________________________.
17
             2.         I have received a copy of the Stipulated Protective Order in this action.
18
             3.         I have read in its entirety and understand the Stipulated Protective
19
     Order that was issued by the United States District Court for the Central District of
20
     California on _______________________ in the above captioned case.
21
             4.         I recognize that during my participation in this case, I may have
22
     occasion to read or hear matters which are designated as confidential information.
23
             5.         I agree to comply with and to be bound by all the terms of this
24
     Stipulated Protective Order and I understand and acknowledge that failure to so
25
     comply could expose me to sanctions and punishment in the nature of contempt.
26
27
28

                                                     -15-
     SMRH:488124510.3                                                 STIPULATED PROTECTIVE ORDER
 1           6.         I solemnly promise that I will not disclose in any manner any
 2 information or item that is subject to this Stipulated Protective Order to any person
 3 or entity except in strict compliance with the provisions of this Order.
 4           7.         I further agree to submit to the jurisdiction and venue of the United
 5 States District Court for the Central District of California for the purpose of
 6 enforcing the terms of this Stipulated Protective Order, even if such enforcement
 7 proceedings occur after termination of this action, and understand that the Court
 8 may impose sanctions for any violation of the attached Stipulated Protective Order.
 9           8.         I hereby appoint _______________________________ of
10 ______________________________________________________________ as my
11 California agent for service of process in connection with this action or any
12 proceedings related to enforcement of this Order.
13
14
15 Date: _______________________________
16 City and State where sworn and signed: _______________________________
17 Printed name: _______________________________
18
19 Signature: _______________________________
20
21
22
23
24
25
26
27
28

                                                    -16-
     SMRH:488124510.3                                                STIPULATED PROTECTIVE ORDER
